Citation Nr: 1220542	
Decision Date: 06/12/12    Archive Date: 06/22/12

DOCKET NO.  09-13 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an increased rating for service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The Veteran had active service from April 1965 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the Veteran's claim of entitlement to an increased rating for service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment, currently evaluated as 20 percent disabling.  In March 2011, the Board remanded the claim for additional development.  


FINDING OF FACT

The Veteran's service-connected left shoulder disability has been shown to be productive of complaints of pain, and some limitation of motion, but not ankylosis of the scapulohumeral articulation, limitation of left arm motion to 25 degrees from the side, a fibrous union of the left humerus, or more than a moderate muscle disability. 


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for the Veteran's service-connected left shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.40, 4.45, 4.56, 4.59, 4.71a, 4.73, Diagnostic Codes 5200, 5201, 5202, 5301 (2011). 







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The Veteran asserts that he is entitled to an increased rating for his service-connected left shoulder disability.  During his hearing, the Veteran testified that he has painful and limited motion, as well as numbness and tingling, and that his symptoms are aggravated by activity.  He stated that his symptoms lasted one to two hours after aggravation.  

As for the history of the left shoulder disability in issue, see 38 C.F.R. § 4.1 (2011), the Veteran's service treatment reports do not show treatment for the disability in issue.  However, his discharge shows that he received the Purple Heart Medal, and that he served in Vietnam.  As for the post-service medical evidence, an October 1979 VA examination report showed that he had a left shoulder scar about 8 inches long and one inch wide, with "normal" movement and a "fairly good" range of motion.  X-rays revealed that the left scapula was well-mineralized and intact, and that there was a normal shoulder joint.  The report contained a diagnosis of gunshot wound to the left shoulder, with minimal residuals.  A June 1998 VA examination report noted 5/5 strength in the upper extremities, flexion to 140 degrees, and complaints of left shoulder pain on motion.  The diagnoses noted left shoulder impingement syndrome.  A VA examination report, dated in August 1999, noted 4/5 strength on forward flexion, and decreased strength on abduction, with otherwise normal strength.  Forward elevation was to 140 degrees.  There was a notation that there was "conflicting opinions as to whether there is degenerative change in the shoulder itself."  A December 2003 VA examination report noted forward elevation to 70 degrees, with complaints of pain on motion, and normal strength.  

The Board notes that service connection is currently in effect for disabilities that include a left shoulder scar, residual of gunshot wound, and that the rating for this disability is not on appeal.  

In November 1979, the RO granted service connection for traumatic arthritis, left shoulder, residual of gunshot wound, left shoulder, and assigned a 20 percent rating.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002).  In final and unappealed decisions, dated in December 1999 and March 2004, claims for an increased rating were denied.  Id.  

In March 2008, the Veteran filed a claim for an increased rating.  In July 2008, the RO denied the claim.  The Veteran has appealed.  

Disability evaluations are determined by comparing the veteran's symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, traumatic arthritis is rated as for degenerative arthritis under Diagnostic Code (DC) 5003.  Under DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

The standardized description of joint measurements is provided in Plate I under 38 C.F.R. § 4.71.  These descriptions indicate that normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction of the shoulder is from 0 to 180 degrees, normal external rotation is from 0 to 90 degrees, and normal internal rotation is from 0 to 90 degrees. 

The Board first notes that the evidence indicates that the Veteran is right-handed.  See e.g., June 1998 VA examination report. 

The RO has evaluated the Veteran's left shoulder disability as 20 percent disabling.  The RO has indicated that it evaluated the Veteran's left shoulder disability under Diagnostic Codes (DCs) 5010-5201.  See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  However, the U.S. Court of Appeals for Veterans Claims held that hyphenated codes are only appropriate for diseases, and that they are inappropriate for injuries.  Tropf v. Nicholson, 20 Vet. App. 317   (2006).  Under the circumstances in this case, the use of the hyphenated code did not result in any prejudice to the Veteran.  Here, DC 5010 represents traumatic arthritis, and DC 5201 represents limitation of motion of the arm, and the Board has analyzed the claim under the appropriate diagnostic codes, as noted below.  In this regard, the Board must determine whether a higher rating is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).   Therefore, the following diagnostic codes are potentially relevant (all cited criteria are for the non-dominant shoulder/minor upper extremity): 

Under 38 C.F.R. § 4.71a, DC 5200, a 30 percent evaluation is warranted where there is ankylosis of the scapulohumeral articulation, intermediate between favorable and unfavorable. 

Under 38 C.F.R. § 4.71a, DC 5201, a 30 percent evaluation is warranted for limitation of arm motion to 25 degrees from the side. 

Under 38 C.F.R. § 4.71a, DC 5202, a 40 percent evaluation is warranted for; Humerus, other impairment of: Fibrous union of. 

The medical evidence dated during the time period in issue consists of VA and non-VA reports.  

A VA muscle examination report, dated in April 2008, shows that the Veteran reported using Tramadol for pain relief for the past four to five years.  He was noted to have a history of a gunshot wound to the left shoulder, i.e., a through-and-through injury, with shoulder bone damage causing arthritis.  He complained of pain, decreased coordination, increased fatigability, weakness, and moderate flare-ups two to three times per month lasting 30 minutes.  He was noted to have an injury to the left shoulder girdle and arm/Muscle Group I.  On examination, strength was 5/5.  There was no tissue loss.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform activities of daily living.  There were no residuals of nerve damage, tendon damage, no muscle herniation, and no loss of deep fascia or muscle substance.  There was no scapula winging upon stress.  The Veteran was noted to be working full-time for the postal service, with a 17-year duration of employment.  He claimed he had lost about 20 days of work during the last 12-month period due to left shoulder symptoms.  The diagnosis was GSW (gunshot wound) injury, left shoulder, traumatic arthritis, Muscle Group I.  His disability was noted to have a significant effect on occupational activities, with pain, and problems lifting and carrying.  Effects on usual daily activities were "none (grooming, feeding, and recreation), "and "moderate" (toileting, dressing, bathing, traveling, exercise, and chores).  

A VA joints examination report, dated in April 2008, shows that the Veteran denied giving way, instability, deformity, episodes of locking, dislocation, or subluxation.  He reported that he had pain, stiffness, and weakness.  On examination, the left shoulder had flexion from 0 to 135 degrees, abduction from 0 to 135 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 90 degrees (all ranges of motion "active").  There was no loss of motion on repetitive use.  There was no ankylosis.  There was crepitus, tenderness and painful movement.  The diagnosis was GSW (gunshot wound) injury, left shoulder, traumatic arthritis, Muscle Group I.  

Private treatment reports, dated between August and September of 2008, show that the Veteran complained of left shoulder pain, and that he had a decreased range of motion (specific degrees of motion were not provided).  A September 2008 X-ray report notes normal alignment without subluxation or dislocation, no displaced fracture deformities, that there were no radiopaque foreign bodies, and that the soft tissues were normal.  It contains an impression of normal-appearing left shoulder.  A January 2009 report notes tendonitis of the left rotator cuff, with a decreased range of motion (specific degrees of motion were not provided).  

A VA joints examination report, dated in October 2009, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner stated that the Veteran's inservice wound had not resulted in any actual injury to the shoulder joint.  The Veteran reported progressively worse pain, and that he took Tramadol two times per day as needed, with poor response.  He also reported instability, stiffness, and decreased speed of joint motion.  He reported having severe weekly flare-ups lasting "hours" that were precipitated by lifting.  He denied deformity, giving way, weakness, incoordination, effusion, episodes of dislocation or subluxation, locking episodes, and inflammation.  The examiner stated that there was no effect on standing or walking, that there were no recurrent shoulder dislocations, and no inflammatory arthritis.  On examination, the left shoulder had flexion from 0 to 135 degrees, abduction from 0 to 100 degrees, internal rotation from 0 to 90 degrees, and external rotation from 0 to 85 degrees.  There was pain on repetitive motion.  Additional limitations after three repetitions of range of motion were noted, specifically, the left shoulder had flexion from 0 to 110 degrees, abduction from 0 to 95 degrees, and internal rotation from 0 to 85 degrees.  There was no joint ankylosis.  An MRI (magnetic resonance imaging) report for the left shoulder contains an impression noting no significant soft tissue abnormality underlying the marker along the posterior aspect of the shoulder, tendinosis of the superior rotator cuff without evidence of a tear, and mild acromioclavicular joint degenerative disease.  The Veteran stated that he was retired from the post office as of September 2009, and the report states that he was eligible by age or duration of work.  The diagnoses were tendonosis of the superior rotator cuff without evidence of a tear, and mild acromioclavicular joint degenerative disease.  The disability was noted to be productive of problems with lifting and carrying, and pain.  Effects on usual daily activities were listed as "none" (driving, grooming, toileting, feeding), "mild" (traveling, recreation, shopping, and chores), and "moderate" (dressing, bathing, sports, and exercise).  

A VA joints examination report, dated in April 2011, shows that the examiner stated that the Veteran's C-file had been reviewed.  The Veteran complained of daily left shoulder aches.  He denied a history of injections, flare-ups, or therapy.  He stated that he took six Tramadol tablets a day for his symptoms, with fair response.  He reported having deformity, pain, stiffness, and weakness.  He denied having giving way, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, or effusion.  The report notes that the motion of the joint was not affected, and that there were no flare-ups, incapacitating episodes of arthritis, limitations to walking or standing, recurrent shoulder dislocations, or inflammatory arthritis.  On examination, the left shoulder had flexion from 0 to 165 degrees, abduction from 0 to 119 degrees, internal rotation from 0 to 72 degrees, and external rotation from 0 to 90 degrees.  There was no objective evidence of pain following repetitive motion.  There was no joint ankylosis.  The Veteran stated that he was retired from the post office as of October 2006, and the report states that he was eligible by age or duration of work.  The diagnosis was history of GSW, left shoulder, with traumatic arthritis of the left shoulder joint, with no muscle impairment.  The disability was noted to be productive of "significant effects" on employment, specifically, problems with lifting and carrying, and pain.  The report states that there were no effects on usual daily activities.  

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 have not been met.  The aforementioned ranges of motion do not show that motion in his left shoulder is limited to 25 degrees from the side.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a rating in excess of 20 percent under DC 5201 have not been met. 

A higher evaluation is not warranted under any other diagnostic code.  Schafrath.  In this case, there is no evidence to show ankylosis of scapulohumeral articulation, or a fibrous nonunion of the humerus.  The criteria for a rating in excess of 20 percent under DCs 5200 and 5202 are therefore not met. 

The Board has also considered the functional impairment which can be attributed to pain and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  An evaluation in excess of 20 percent is not warranted on the basis of additional functional loss due to pain and weakness.  The aforementioned evidence shows that his strength was 5/5, with normal muscle function, and no loss of motion on repetitive use (April 2008), that there were additional limitations after three repetitions of range of motion, ranging from five to 25 degrees (October 2009), and that the motion of the joint was not affected, that there were no flare-ups, or objective evidence of pain following repetitive motion, and that there were no effects on usual daily activities (April 2011).  Treatment for left shoulder symptoms is not shown after January 2009.  In summary, when the ranges of motion in the Veteran's left shoulder are considered together with the evidence (or lack thereof) of such symptoms as weakness, laxity, incoordination, atrophy, or other impairment, the Board finds that the record does not show that the Veteran's functional loss due to his service-connected left shoulder disability impairs him to such a degree that he has the equivalent of the criteria as required for a rating in excess of 20 percent for the left shoulder.   

Finally, the Board has considered whether an increased rating is warranted under 38 C.F.R. §§ 4.55, 4.56 and 4.73.  

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2011).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a). 

Evaluation of muscle injuries as slight, moderate, moderately severe, or severe, is based on the type of injury, the history and complaints of the injury, and objective findings.  38 C.F.R. § 4.56(d).  Furthermore, 38 C.F.R. § 4.56(d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006). 

Residuals of gunshot and shell fragment wounds are evaluated on the basis of the following factors: The velocity, trajectory and size of the missile which inflicted the wounds; extent of the initial injury and duration of hospitalization; the therapeutic measures required to treat the disability; and current objective clinical findings.  38 C.F.R. § 4.56.  

The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement, and disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56(c), (d).  

Under 38 C.F.R. § 4.73, Diagnostic Code 5301: Group I.  Function: Upward rotation of scapula; elevation of arm above shoulder level.  Extrinsic muscles of the shoulder girdle: (1) Trapezius; (2) levator scapulae; (3) serratus magnus. 

Under 38 C.F.R. 4.73, DC 5301, a 30 percent evaluation is warranted for a severe muscle injury (non-dominant). 

Under 38 C.F.R. § 4.56(d): 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) X-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4). 

The Board finds that a rating in excess of 20 percent is not warranted under DC 5301, as the medical evidence is insufficient to show that this disability is productive of a severe injury.  The history of this disability does not show consistent complaints of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), or an inability to keep up with work requirements.  In this regard, no treatment is shown between separation from service in 1969 until 1999, and the Veteran appears to have worked full-time for many years until he retired from the postal service in about 2009.  In addition, the objective indications of a severe disability under 4.56(d)(4) are not shown, to include a lack of X-ray evidence of minute multiple scattered foreign bodies, and a lack of evidence of loss of deep fascia or muscle substance, soft flabby muscles in the wound area, muscles that swell or harden abnormally in contraction, or muscle atrophy.  Accordingly, the Board finds that the evidence is insufficient to show that the Veteran's left shoulder disability with Muscle Group I injury is productive of a severe injury.  A rating in excess of 20 percent is therefore not warranted under DC 5301. 

The Board has considered the oral and written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


II.  The Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in April 2008 and September 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded three VA examinations.  

In March 2011, the Board remanded this claim.  The Board directed that the Veteran be requested to identify all private health care providers who have treated him for left shoulder symptoms after January 2009, and all VA treatment for left shoulder symptoms after October 2009 (i.e., after the most recent VA and non-VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files, and that should any such treatment be identified, after securing any necessary releases, an attempt was to be made to obtain these records.  That same month, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's instructions.  There is no record of a reply.  In its remand, the Board further directed that the Veteran be afforded a VA examination to ascertain the current severity of his service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment.  In April 2011, this was done.  The report shows inter alia that the examiner stated that the Veteran's C-file had been reviewed.  The report further shows that the Veteran denied the presence of flare-ups, and that the examiner determined that there was no muscle impairment, and that there was no objective evidence of pain following repetitive motion.  Under the circumstances, the Board finds that there has been substantial compliance with the its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

The Board concludes, therefore, that a decision on the merits at this time does not violate the VCAA, nor prejudice the Veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  


ORDER

Entitlement to an increased rating for service-connected gunshot wound injury, left shoulder, with traumatic arthritis, and Muscle Group I impairment, currently evaluated as 20 percent disabling is denied.  


____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


